DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species (a) in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that four species is a reasonable number of species.  This is not found persuasive because here, the species each contain two different nucleic acids, and search of each requires a significant burden to the office.  Furthermore, the different species do not share any structural similarity with one another, and there is no evidence or admission on the record that they are obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite DNase.
Priority
The current claims have basis in provisional application 61/876425 filed 9/11/2013.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



This invention falls within a statutory category of invention, namely a composition of matter.  
The claims are then analyzed to determine whether they are directed to any judicial exception. 
Claim 1 sets forth a kit comprising  pair of primers comprising a first and second polynucleotide and a label.  The nucleic acid primers are fragments of naturally occurring molecules, and the label reasonably encompasses proteins, enzymes, and biotin (specification ¶68) which are also naturally occurring products.  There is no indication in the specification that the claimed molecules have any characteristics that are different from the naturally occurring nucleic acids comprising them or the naturally occurring label molecules.  Furthermore, the claims encompass embodiments where each element is separately contained, and their inclusion in the same kit does not change their characteristics.  Thus the nucleic acid molecules and the label in the kit do not have markedly different characteristics from their natural counterparts in their natural state and they are “product of nature” exceptions.  Accordingly, the claim is directed to an exception.  Claims 1 and 2 do not recite any additional elements required in the kit other than the nature based products.  Therefore these claims are not eligible.  
Claim 4 additionally requires instructions on using the first and second polynucleotide in a method to determine the amount of inactivation of a biological material.  The instructions do not integrate the judicial exception or amount to significantly more than the judicial exceptions 
Therefore claims 1, 2, and 4 are not drawn to patent eligible subject matter.
Improper Markush Grouping
Claims 1-4 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of different polynucleotide sequences identified by SEQ ID NO is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the structure of each 
The mere fact that polynucleotide fragments are derived from the same source (human liver) is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure,.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Journal of Experimental Botany, Vol. 63, No. 8, pp. 2921-2932) in view of Davis et al. (Syst. Biol. 47(2):282-310, 1998) and GenBank JN661706 (Brassica juncea clone PBmatpA ATP synthase subunit 1 (atpA) mRNA, complete cds; mitochondrial, 27 June 2012 obtained from https://www.ncbi.nlm.nih.gov/nuccore/JN661706 on 2/11/2022), as evidenced by STN search results enclosed.  
 	Kumar et al. teaches sequencing and analysis of atpA genes and transcripts in plants.  Kumar et al. teaches that previous studies have found altered atpA transcription associated with cytoplasmic male sterility in plant lines, and that to further study this, atpA genes and transcripts were cloned and compared.  The atpA coding and downstream sequences were compared among different lines. The coding sequences were identical among many of the sequences (p. 2924).  
	Kumar et al. teaches that sequences reported in this paper were submitted to GenBank under accessions FJ626737, FJ626738, EF483940, JN645148, JN793449, and JN661706–
	For example, in GenBank JN661706, SEQ ID NO: 1 is identical to  nucleotides 970-993 of the sequence, and SEQ ID NO:  2 is the complement of 1120-1143.  
 901 agccaccgct tcggatcctg ctcctctgca atttttggcc ccatattccg
       951 ggtgtgccat gggggaatat ttccgcgata atggaatgca cgcattaata
                               = ========== ========== ===       
      1001 atctatgatg atcttagtaa acaggcggtg gcatatcgac aaatgtcatt
      1051 attgttacgc cgaccaccag gccgtgaggc tttcccaggt gatgttttct
      1101 atttacattc ccgtctctta gaaagagcgg ctaaacgatc ggaccagaca
                               = ========== ========== ===       
      1151 ggtgcaggta gcttgaccgc cttacccgtc attgaaacac aagctggaga
 	The reference does not teach primers comprising SEQ ID NO:  1 and SEQ ID NO:  2, nor does the reference teach a label.  
 	Davis teaches primers for amplification and sequencing of the mitochondrial atpA gene.  The primer set includes primers from throughout the gene, including primer F5 which is identical is completely comprised within instant SEQ ID NO: 1, and primer B4 which has substantial overlap with instant SEQ ID NO:  2.   These primers were used to amplify a wide variety of the atpA gene from a wide variety of plant species.  Davis teaches that sequencing was carried out using standard manual and automated sequencing procedures, methods which the examiner takes official notice required the use of labeled nucleotides such as radiolabeled or fluorescently labeled nucleotides, which are biochemical labels or chemical labels within the scope of claim 2.  
 	Furthermore, Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, 
 	It would have been prima facie obvious for one of ordinary skill in the art before he effective filing date to select any set of primer pairs designed from the known atp1 sequences in order to provide molecules for the amplification and sequencing of to detect study the atp1 sequence or serve as a methylation control primer pair, as taught by Kumar and Davis. An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) Both Kumar and Davis each taught oligonucleotide primers from the known atp1 sequence, (ii) many complete atp1 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods. Thus, 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).”   
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known atp1 sequence for the amplification, detection and sequencing of atp1 the teachings of Kumar and Davis. The complete nucleotide sequence of the atp1 gene, which is disclosed in the GenBank Accession record, presented the ordinary artisan with a finite number of possible primers and probes for amplification and sequencing, respectively. Then, since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results, and thus would have had a reasonable expectation of success, when testing the finite number of possible amplification primers suggested by the GenBank record, Davis and Wang. 
Furthermore, the instant claims set forth a “kit,” whose structure is undefined except so as to require the recited reagents.  It would have been obvious to have provided a collection of reagents that included primers and a label in order to provide reagents useful for practicing the amplification and sequencing of the atp1 gene, as taught by Davis. 

Thus, the kits of claims 1, 2, and 4 are prima facie obvious in view of the combined teachings of the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10718032 in view of the Stratagene 1998 Catalog, p. 39.    
 	The claims of the issued patent teach methods which employ the claimed reagents. The claims do not teach these elements in a kit.   
Stratagene catalog provides a supportive teaching to combine reagents into kit format:
	Each kit provides two services: 1) a variety of different reagents
have been assembled and pre-mixed specifically for a defined set of
experiments. Thus one need not purchase gram quantities of 10 different
reagents, each of which is needed in only microgram amounts, when
beginning a series of experiments. When one considers all of the unused
chemicals that typically accumulate in weighing rooms, desiccators, and
freezers, one quickly realizes that it is actually far more expensive for a
small number of users to prepare most buffer solutions from the basic

premixed and tested. In actuality, the kit format saves money and
resources for everyone by dramatically reducing waste. 2) The other
service provided in a kit is quality control
(pg. 39).

 	Therefore, it would have been prima facie obvious before the effective filing date of the instant invention to have provided kits comprising the components necessary to practice the methods claimed in the issued patent in order to take advantage of well-known, conventional kits that provide convenience to end-users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Plant Methods 2011, 7:39, 7 pages) teaches two pairs of primers for amplification of ATP1 that were effective for amplification across all dicotyledonous and monocotyledonous species tested.  See p. 2, Col. 1, and Table 3.

Claim 3 is free of the prior art because the prior art does not suggest a probe having the required structure in combination with the primer pair as elected.  The cited references do not teach amplification and detection with a labeled probe or any other rational to include a labeled oligonucleotide probe in combination with the primer pair that is obvious in view of the cited prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634